Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SHARE PURCHASE AGREEMENT BY AND AMONG CHINAGROWTH SOUTH ACQUISITION CORPORATION (as  Buyer ) THE ENTITIES AND INDIVIDUALS LISTED ON EXHIBIT A-1 HERETO (as  Sellers ) CHEN ZHI (as  Sellers Representative ) OLYMPIA MEDIA HOLDINGS LIMITED a British Virgin Islands Company (as the  Company  or OMH BVI) December 16, 2008 TABLE OF CONTENTS 1. PURCHASE AND SALE A-1 Purchase and Sale A-1 Purchase Price A-1 Earn-Out Agreement A-2 2. THE CLOSING A-3 The Closing A-3 Deliveries A-3 Further Assurances A-3 3. REPRESENTATIONS AND WARRANTIES OF SELLERS, FOUNDER AND THE COMPANY A-4 Stock Ownership; Subsidiaries A-5 Organization of Each Member of the Company Group A-5 Authority and Corporate Action; No Conflict A-5 Consents and Approvals A-6 Licenses, Permits, Etc A-6 Taxes, Tax Returns and Audits A-7 Compliance with Law A-7 Litigation A-7 Records A-7 Financial Statements A-7 No Undisclosed Liabilities A-8 Accounts Receivable A- 8 Real Property A-8 Certain Personal Property A-9 Non-Real Estate Leases A-9 Contracts, Obligations and Commitments A-9 Intellectual Property Rights A-10 Title to and Condition of Assets A-12 Absence of Certain Changes A-12 Employee Plans; Labor Matters A-13 No Illegal or Improper Transactions A-14 Related Transactions A-14 Insurance A-14 Acquisition of Buyer Shares A-14 Brokers A-15 Disclosure A-15 Survival of Representations and Warranties A-15 4. REPRESENTATIONS AND WARRANTIES OF BUYER A-16 Organization A-16 Capitalization A-16 Authority and Corporate Action; No Conflict A-16 Consents and Approvals A-17 Valid Issuance of Buyer Shares A-17 Financial Statements A-17 The Commission Reports A-17 i Trust Fund A-18 No Undisclosed Liabilities A-18 Absence of Certain Changes A-18 Compliance with Law A-19 Litigation A-19 Records A-19 Disclosure A-19 Survival of Representations and Warranties A-19 5. COVENANTS OF SELLERS, FOUNDER AND THE COMPANY A-20 Conduct of Business A-20 Access to Information A-21 Insurance A-21 Protection of Confidential Information; Non-Competition A-21 Post-Closing Assurances A-23 No Other Negotiations A-23 No Securities Transactions A-23 Fulfillment of Conditions A-24 Disclosure of Certain Matters A-24 Regulatory and Other Authorizations; Notices and Consents A-24 Use of Intellectual Property A-24 Related Tax A-25 The Company Proxy Information A-25 Interim Financial Information A-25 6. Covenants of Buyer A-25 Conduct of the Business A-25 Shareholder Meeting A-26 Fulfillment of Conditions A-27 Disclosure of Certain Matters A-27 Post-Closing Assurances A-27 Regulatory and Other Authorizations; Notices and Consents A-27 Books and Records A-27 Nasdaq Listing A-28 7. ADDITIONAL COVENANTS OF THE PARTIES A-28 Other Information A-28 Mail Received After Closing A-28 Further Action A-28 Schedules A-29 Execution of Agreements A-29 Confidentiality A-29 Public Announcements A-29 Board of Buyer A-30 8. CONDITIONS TO CLOSING A-30 Conditions to Each Partys Obligations A-30 Conditions to Obligations of Sellers A-30 Conditions to Obligations of Buyer A-32 ii 9. INDEMNIFICATION A-33 Indemnification by Warrantors A-33 Indemnification by Buyer A-34 Notices, Etc A-34 Limitations A-35 Adjustment to Purchase Price; Setoff A-35 Claims on behalf or in right of Buyer A-35 No Claim Against Trust Fund A-35 TERMINATION AND ABANDONMENT A-36 Methods of Termination A-36 Effect of Termination A-37 DEFINITIONS A-38 GENERAL PROVISIONS A-43 Expenses A-43 Notices A-43 Amendment A-44 Waiver A-44 Headings A-44 Severability A-44 Entire Agreement A-45 Benefit A-45 Governing Law A-45 No Jury Trial A-45 Counterparts A-45 Regulatory Requirements A-45 Exhibit A-1 Sellers A-1 Exhibit A-2 The Company Group A-2 Exhibit B Disclosure Schedule B Exhibit C Form of Services Agreement C Exhibit D Form of Equity Pledge Agreement D Exhibit E Form of Voting Rights Proxy Agreement E Exhibit F Form of Exclusive Purchase Option Agreement F iii SHARE PURCHASE AGREEMENT This SHARE PURCHASE AGREEMENT (this  Agreement ) is entered into as of December 16, 2008 by and among the following parties: (i) ChinaGrowth South Acquisition Corporation, an exempted company incorporated under the laws of the Cayman Islands ( Buyer ); (ii) each of the entities listed on Exhibit A-1 attached hereto (collectively,  Sellers , and each a Seller); (iii)
